                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


HOWARD RAY, SR.,                          )
                                          )
                     Plaintiff,           )
                                          )
       vs.                                )             Case No. 18 C 5283
                                          )
CITY OF CHICAGO and                       )
JOHN DOES 1-4,                            )
                                          )
                     Defendants.          )


               ORDER ON CITY OF CHICAGO'S MOTION TO DISMISS

       Howard Ray, Sr. has filed a pro se lawsuit against the City of Chicago and

several "John Doe" Chicago police officers. In 2003, Ray's son DaShand Ray was

killed during the tragic events at the E2 nightclub, when patrons, including DaShand,

were unable to leave the building after a fire started and were killed from suffocation or

crushing injuries. Ray, who like DaShand is African-American, alleges that Chicago

police officers deliberately or recklessly prevented patrons from leaving and acted as

they did because of the patrons' race. He also alleges that the police officers intended

to deprive him of his familial relationship with DaShand, an allegation to which the Court

will return momentarily.

       In 2003, Ray and his wife filed a wrongful death lawsuit against the City, in their

capacity as special administrators of DaShand's estate. What appears to be the core of

Ray's present lawsuit involves the following allegations:

       21.    Upon information and belief, in the course of prosecuting [Plaintiff's]
       claim, Defendant, through employees, agents or contractors,
       unreasonably interfered with Plaintiff's ability to prosecute the lawsuit by
      threatening and intimidating witnesses, including the individual who
      installed the security cameras at E2; confiscating evidence, including cash
      and camera equipment from the nightclub, producing different versions of
      what appears to be edited or otherwise doctored video from some of the
      surveillance cameras and only giving Plaintiff a version of the video that
      was very difficult to view or discern; and failing to investigate the
      misconduct of its employees at the nightclub.

      22.    Plaintiff did not have access to the full extent of Defendant's
      conduct until sometime in late 2017 or 2018, when it produced a copy of a
      DVD from some of the surveillance cameras that Plaintiff had not seen
      before.

      23.     Defendant's employees, including John Doe 1, John Doe 2, John
      Doe 3 and John Doe 4, conspired among themselves to deprive Plaintiff of
      his constitutional rights, i.e. to hinder the due course of justice by
      engaging in a cover-up of the true circumstances of DaShand's death and
      to cover up the fact that Chicago police officers prevented parents, friends
      and members of the public from going into the Nightclub's only exit and
      entrance stairway known by the general public, to rescue trapped patrons;
      and Chicago police officers prevented patrons from escaping or leaving
      the [E2] Nightclub building by crowding on to the only front door exit. As
      part of the cover up, Defendant falsely claimed that DaShand died
      because [E2] Nightclub allegedly did not obey a court order.

Compl. ¶¶ 21-23.

      Ray asserts claims against the John Doe defendants for violation of due process

and conspiracy to violate constitutional rights and against the City under Monell v.

Department of Social Services of City of New York, 436 U.S. 658 (1978), alleging

various policies that produced the alleged constitutional wrongs, and for indemnification

of the individual officers under 745 ILCS 10/9-102. The City has moved to dismiss

Ray's claims under Federal Rule of Civil Procedure 12(b)(6). The Court addresses the

City's arguments in the present order.

      Preliminary, however, the Court overrules Ray's contention that the City lacks

standing to seek dismissal of the claims against the John Doe defendants. Because the

City is a potential indemnitor of those defendants under section 9-102 (as it would be

                                            2
even if Ray had not asserted a separate claim under that statute), it is potentially liable

and thus has a sufficient interest in the outcome of those claims to be entitled to seek

their dismissal.

       1.     First, the City argues that plaintiff's claims are time-barred. As Ray

argues, however, affirmative defenses like the statute of limitations typically do not

permit dismissal under Rule 12(b)(6). See, e.g., Bausch v. Stryker Corp., 630 F3d 546,

561 (7th Cir. 2010). Dismissal under Rule 12(b)(6) on this basis is proper only if the

complaint itself sets forth everything needed to establish the affirmative defense—

including defeating any means of avoiding the defense, such as equitable tolling and

equitable estoppel. See, e.g., Chi. Bldg. Design, P.C. v. Mongolian House, Inc., 770

F.3d 610, 614 (7th Cir. 2014); United States v. Lewis, 411 F.3d 838, 842 (7th Cir. 2005).

This is not the case here. Ray alleges that the defendants concealed evidence that

would have made a difference in his lawsuit and that this evidence did not surface until

less than two years before he filed the present lawsuit. The City's limitations defense

thus does not provide a basis for dismissal under Rule 12(b)(6).

       2.     Ray asserts a claim for violation of his due process right of association

and companionship with DaShand, his son. Under controlling authority in this circuit,

Ray may maintain such a claim only if he adequately alleges "intentional action by the

state to interfere with a familial relationship." Russ v. Watts, 414 F.3d 783, 79 (7th Cir.

2005) (overruling Bell v. City of Milwaukee, 746 F.2d 1205 (7th Cir. 1984)). Ray has not

plausibly alleged this. As noted earlier, Ray alleges that the actions of the Doe

defendants "prevented parents, friends and members of the public from going into the

Nightclub's only exit and entrance stairway known by the general public, to rescue



                                             3
trapped patrons." Compl. ¶ 23. He also alleges that he "believes Defendants intended

to deprive him of his protected relationship with DaShand." Id. ¶ 16. These allegations,

however, are conclusory and unsupported, and they are insufficient to plausibly allege

an intentional targeting of Ray's relationship with his son. And although Ray cites

evidence, including a report by the City indicating that data "gives validity to the widely

held belief [that] police officers have no regard for the sanctity of life when it comes to

people of color" and that the City's police department is "not doing enough to combat

racial bias" in its ranks, id. ¶ 24, these allegations, which concern racial bias generally,

are not sufficient to push Ray's conclusory allegation about targeting his familial

relationship over the line of plausibility. The Court therefore dismisses Ray's right of

association claims.

       3.     Ray appears to have sufficiently alleged a due process claim regarding

concealment of evidence to undermine his (and perhaps other) lawsuits filed against the

City following the E2 tragedy, but he cannot pursue that claim under his complaint in its

current form. When Ray asserted that claim, he did not do so on his own behalf but

rather acted on behalf of his son's estate. Thus any claim for violation of due process

that involves that lawsuit is also a claim that must be brought on behalf of the estate, not

by Ray as an individual. Ray, who is not an attorney, cannot properly sue on a pro se

basis as a representative of his son's estate; an attorney is required. See, e.g., Malone

v. Nielson, 474 F.3d 934, 937 (7th Cir. 2007). The Court therefore dismisses this claim.

       4.     Because the discussion above disposes of all of Ray's constitutional

claims, his Monell claim, which derives from the underlying constitutional claims, is

likewise deficient.



                                              4
                                       Conclusion

       For the reasons stated above, the Court grants defendant City of Chicago's

motion to dismiss [dkt. no. 18]. Unless plaintiff files, by 2/7/2019, a proposed amended

complaint that sets forth a viable federal claim, the Court will enter judgment against

him.

Date: January 7, 2018

                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge




                                             5
